The opinion of the court was delivered by
Redfield, J.
— In this case the action is trespass de bonis, originally sued in the county court. There being no testimony on the part of the plaintiff, tending to show the property sued for of greater value than forty dollars, and no proof offered tending to enhance the damages beyond the value of the property, the county court, on motion of the defendant, dismissed the suit for want of jurisdiction.
The action of trespass for goods is, no doubt, in some sense, an open action, in regard to damages. Cases will sometimes occur when, in consequence of the peculiar circumstances of malevolence or insult, under which the property is taken, damages, very far beyond the value of the property, would be allowed to be given by the jury. But, when these circumstances are not shown to have attended the taking, the damages are ordinarily limited to the value of the property to the plaintiff, under all the circumstances of the time and manner of the taking. In such a case the rule of damages is as definite as it is in trover or assumpsit. And, in both those forms of action, it has been held, that, where from all the proof on the part of the plaintiff, there is no rational ground of doubt, that the claim for damages must, in the most favorable view for the plaintiff, come below one hundred dollars, the county court should not entertain jurisdiction. But when the case is one admitting of any doubt in regard to the extent of damages, it should not be dismissed on that account. Morrison v. Moore, 4 Vt. R. 264. Ladd v. Hill, Id. 164.
The court incline to extend the same rule to the action of trespass de bonis, when the controversy turns upon conflicting claims to property merely. Unless we did so, we do not well see how the county court could refuse to hold jurisdiction of the most trivial causes of this description, which we are satisfied could never have been the intention of the legislature. There will be, wc know, an almost infinite variety of cases in regard to the time, place and manner of the taking. *544^ nevei'theless, always be readily determined whether the principal object of the suit and the main controversy is in regai'd to the value and right of property, or in regard to the conduct of the defendant in taking the property, and his treatment of the plaintiff. Asa motion of this kind is always addressed to the discretion of the county court, in a case admitting of any possible doubt in regard to the extent of damages, they should not dismiss the suit. Under this restriction we think the rule a safe and necessary one in practice.
Judgment affirmed.
Collamer, J., dissenting.